                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.35 Page 1 of 24



                                 1   HRUTKAY LAW PC
                                     MATTHEW HRUTKAY, Bar No. 297485
                                 2   matt.hrutkay@hrutkaylaw.com
                                     600 W. Broadway, Suite 700
                                 3   San Diego, CA. 92101
                                     Tel: (858) 868-0018
                                 4
                                     TENCER SHERMAN LLP
                                 5   PHILIP C. TENCER, ESQ., Bar No. 173818
                                     Phil@TencerSherman.com
                                 6   12520 High Bluff Drive, Suite 230
                                     San Diego, CA 92130
                                 7   T: 858.408.6900
                                     F:858.754.1260
                                 8
                                     Attorneys for Plaintiff
                                 9   CHRISTOPHER RICHMOND
                                10                 UNITED STATES DISTRICT COURT FOR THE
                                11                    SOUTHERN DISTRICT OF CALIFORNIA
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12
      H RUTKAY L AW PC




                                13   CHRISTOPHER RICHMOND, an              Case No: 3:20-cv-01925-W-KSC
                                     individual;
                                14
                                     Plaintiff,                            VERIFIED FIRST AMENDED
                                15                                         COMPLAINT
                                     v.
                                16
                                     DAVID MIKKELSON, an individual;
                                17   BRAD WESTBROOK, an individual;        JURY TRIAL DEMANDED
                                     and DOE DEFENDANTS 1-10,
                                18   inclusive
                                19   Defendants,
                                20   and
                                21   SNOPES MEDIA GROUP, INC.
                                22   Nominal Defendant.
                                23
                                24
                                25
                                26
                                27

                                28
                                                                        -1-
                                                                                 VERIFIED FIRST AMENDED COMPLAINT
                                                                                         CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.36 Page 2 of 24



                                 1                                       COMPLAINT
                                 2         Plaintiff Christopher Richmond (“Richmond” or “Plaintiff”), both in his
                                 3   individual capacity and derivatively on behalf of Nominal Defendant Snopes Media
                                 4   Group, Inc. (“Snopes” or “Company”) by and through his undersigned counsel,
                                 5   alleges, on the basis of personal knowledge as to his own actions, and on information
                                 6   and belief as to the actions of others, as follows:
                                 7   I.    INTRODUCTION
                                 8         1.     Snopes’ primary operation is the ownership and publication of
                                 9   Snopes.com, a website that is self-proclaimed as the “definitive Internet reference
                                10   source for urban legends, folklore, myths, rumors, and misinformation. . . .”
                                11         2.     This action concerns Defendant David Mikkelson’s (“Mikkelson”)
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   effort to defraud Snopes and its investors, by directing the Company to pay hundreds
      H RUTKAY L AW PC




                                13   of thousands of dollars to cover his personal legal fees for claims against Plaintiff
                                14   Richmond and others, when those claims provided no benefit to Snopes, given that
                                15   such claims are pursued in his individual capacity to further his personal interests.
                                16         3.     Mikkelson also used his control over Snopes to approve legal fee
                                17   advancement requests made by two (2) others who work at Snopes, knowing that the
                                18   documents in which the advancements were requested, and which purported to
                                19   provide security to the Company, contained false statements about the basis for those
                                20   requests and how the advancements would be used.
                                21         4.     Snopes’ Chief Financial Officer (“CFO”), Defendant Brad Westbrook
                                22   (“Westbrook”; together with Mikkelson, “Defendants”) also played a key role in
                                23   Mikkelson’s fraudulent scheme by looking the other way and approving payment of
                                24   wrongful legal fee advancements knowing full well that such advancements provided
                                25   no benefit to Snopes and that those legal fees were being used for personal claims,
                                26   which ultimately allowed Mikkelson to pursue his personal vendetta against
                                27   Richmond and others through costly litigation on Snopes’ dime.
                                28   ///
                                                                               -2-
                                                                                           VERIFIED FIRST AMENDED COMPLAINT
                                                                                                   CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.37 Page 3 of 24



                                 1         5.     These advances ultimately caused the Company to report losses for 2017
                                 2   and 2018, when Snopes would have reported a significant profit for those years if it
                                 3   had not paid for Mikkelson and others’ personal legal fees.
                                 4         6.     Defendants’ harm to Snopes and its shareholders did not stop there.
                                 5   Doubling down, they caused the Company to file income tax returns in 2017 and
                                 6   2018 that improperly reported Snopes’ ordinary business income, by claiming these
                                 7   personal legal fee advances as deductible business expenses before there has been
                                 8   any determination that the advances served any benefit to the Company or were
                                 9   legally permitted. Because it was “premature” for the Company to determine
                                10   indemnification of Mikkelson and others was proper, those fees were not deductible
                                11   business expenses, and should not have been deducted on Snopes’ 2017 and 2018
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   income tax returns.
      H RUTKAY L AW PC




                                13         7.     Because of this error, Snopes’ ordinary business income was
                                14   underreported by millions over the course of two (2) years. Further, because Snopes
                                15   is a pass-through S-corporation, its shareholders will be the ones left holding the bag,
                                16   and the ones who will be personally liable for any tax deficiencies and/or penalties
                                17   related to Snopes’ underreporting of income and improper deduction of personal
                                18   legal fee advances.
                                19         8.     The actions of Defendants Mikkelson and Westbrook were the root
                                20   cause of injury to Snopes and its shareholders, and the Company and its shareholders
                                21   deserve to be justly compensated for the losses Defendants caused.
                                22   II.   PARTIES
                                23         9.     Plaintiff Christopher Richmond is an individual who currently serves
                                24   and has served on Snopes’ Board of Directors (“Board”) since March 20, 2018. At
                                25   all times relevant herein, he was a Snopes shareholder. He brings these claims against
                                26   Defendants in his individual capacity as a Snopes shareholder and derivatively on
                                27   behalf of and for the benefit of Snopes. He is a resident of San Juan, Puerto Rico.
                                28   ///
                                                                               -3-
                                                                                         VERIFIED FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.38 Page 4 of 24



                                 1         10.    David Mikkelson is an individual who serves as Snopes’ President,
                                 2   Chief Executive Officer (“CEO”), Chair of the Board (“Chair”), and its largest single
                                 3   shareholder. As an officer and director of Snopes, Mikkelson owes the Company and
                                 4   its shareholders a fiduciary duty with respect to matters concerning Snopes.
                                 5   Mikkelson initially formed Snopes (f/k/a Bardav, Inc.) in 2003 with his (now) ex-
                                 6   wife Barbara. On information and belief, Mikkelson owns 50% of the Snopes’
                                 7   outstanding shares. On further information and belief, Mikkelson is a citizen of the
                                 8   State of Washington, and resides in Port Orchard, Washington.
                                 9         11.    Brad Westbrook (“Westbrook”) is an individual, and serves as Snopes’
                                10   CFO, corporate Secretary, and Director of Snopes’ Board. As such, Westbrook owes
                                11   the Company and its shareholders a fiduciary duty with respect to matters concerning
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   Snopes. Westbrook was initially appointed as a director by Mikkelson in 2017 to fill
      H RUTKAY L AW PC




                                13   a vacancy on the then-two-member Snopes’ Board, following Barbara Mikkelson’s
                                14   resignation nearly a year prior. Westbrook was appointed as Snopes’ CFO on October
                                15   27, 2017. On further information and belief, Westbrook is a citizen of the State of
                                16   Connecticut, and resides in Darien, Connecticut.
                                17         12.    Plaintiff has not ascertained the true names and capacities of DOES 1
                                18   through 10, inclusive (“DOE Defendant(s)”) and thus complains against the DOE
                                19   Defendants by fictitious names. Plaintiff will serve each DOE Defendant with this
                                20   First Amended Complaint upon ascertaining the true and correct name of such DOE
                                21   Defendant, and/or will amend this First Amended Complaint to allege the true and
                                22   correct name of such DOE Defendant, capacity, and any further wrongful act(s) of
                                23   such DOE Defendant, when he has ascertained the same. Plaintiff is informed and
                                24   believes and, on that basis alleges, that each fictitiously named DOE Defendant(s) is
                                25   responsible in some manner for the acts and omissions alleged in this First Amended
                                26   Complaint and that the acts and omissions of the DOE Defendant(s) proximately
                                27   caused the wrongful acts alleged and the harm to Plaintiff.
                                28   ///
                                                                             -4-
                                                                                        VERIFIED FIRST AMENDED COMPLAINT
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.39 Page 5 of 24



                                 1          13.   Plaintiff is informed and believes and, on that basis alleges that, at all
                                 2   times alleged in this First Amended Complaint, Defendants, as well as the DOE
                                 3   Defendants were the agents, servants, and co-conspirators of one another and were,
                                 4   in committing the acts complained of herein, acting within the scope of their agency
                                 5   and conspiracy, with the full knowledge or subsequent ratification of their principals
                                 6   and co-conspirators.
                                 7          14.   Nominal Defendant Snopes Media Group, Inc., is a California
                                 8   corporation with its principal place of business in San Diego, California. Snopes has
                                 9   designated itself as an S-Corp for income tax purposes, and thus its ordinary business
                                10   income and losses are passed through to its shareholders on a pro-rata basis, and the
                                11   individual shareholders are personally and individually liable for any income taxes
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   relating to the Company’s income tax reporting.
      H RUTKAY L AW PC




                                13   III.   VENUE AND JURISDICTION
                                14          15.   This Court has personal jurisdiction over Defendants Mikkelson and
                                15   Westbrook pursuant to California Code of Civil Procedure (“CCP”) § 410.10. Both
                                16   serve as a director and officer of Snopes, a California corporation, a substantial part
                                17   of both Defendants’ misconduct that gave rise to this action occurred in California
                                18   and/or was directed toward California residents, and/or the primary injury as a result
                                19   of Defendants’ misconduct was felt in California by California residents, and/or
                                20   Defendants sought to benefit from the laws of the State of California in performing
                                21   the tortious acts alleged herein in their capacity as officers and directors of a
                                22   California corporation.
                                23          16.   This Court has personal jurisdiction over Nominal Defendant Snopes
                                24   pursuant to CCP § 410.10. Snopes is a California corporation and maintains its
                                25   principal place of business in San Diego, California, and as such Snopes is a resident
                                26   and citizen of the State of California.
                                27          17.   This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.
                                28   Plaintiff is a citizen and resident of Puerto Rico. On information and belief,
                                                                               -5-
                                                                                         VERIFIED FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.40 Page 6 of 24



                                 1   Mikkelson is a citizen and resident of the State of Washington. On further
                                 2   information and belief, Westbrook is a citizen and resident of the State of
                                 3   Connecticut. Nominal Defendant Snopes is a California corporation and maintains
                                 4   its principal place of business in San Diego, California, and as such is a resident and
                                 5   citizen of the State of California. The amount in controversy, without interest and
                                 6   costs, exceeds the sum or value specified by 28 U.S.C. § 1332.
                                 7         18.    Venue is proper in this court pursuant to 28 U.S.C. § 1391(b)(2) and
                                 8   (b)(3).
                                 9   IV.   FACTUAL ALLEGATIONS
                                10         A.     Plaintiff Invests in Snopes With His Business Partners
                                11         19.    In July 2016, Plaintiff Richmond, together with the four (4) other
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   members of Proper Media, LLC (“Proper Media”), 1 purchased the single Snopes
      H RUTKAY L AW PC




                                13   share previously owned by Barbara Mikkelson, Mikkelson’s ex-wife, which
                                14   represented a 50% equity interest in Snopes (the “Share”).
                                15         20.    Prior to this purchase, Proper Media provided digital advertising and
                                16   website hosting services for Snopes pursuant to a General Services Agreement
                                17   (“GSA”) executed on or about August 11, 2015. Green was the Proper Media
                                18   employee primarily responsible for client communication on the Snopes’ account.
                                19   This partnership was smooth and profitable for both Snopes and Proper Media until
                                20   just after the Proper Media Members purchased the Share.
                                21         21.    In late 2016, however, under Green’s watch, the relationship between
                                22   Snopes and Proper Media (and the members/shareholders of those entities) soured.
                                23   On information and belief, between July 1, 2016 and May 4, 2017, and while still a
                                24
                                     1
                                      In July 2016, there were five (5) members of Proper Media: Christopher Richmond,
                                25
                                     Drew Schoentrup (“Schoentrup”), Tyler Dunn (“Dunn”), Vincent Green (“Green”),
                                26   and Ryan Miller (“Miller”; together with Richmond, Schoentrup, Dunn, Green, and
                                     Miller, “Proper Media Members”). As discussed in greater detail below, Green and
                                27
                                     Miller left Proper Media in early 2017 to work for Mikkelson as employees and
                                28   officers of Snopes.
                                                                              -6-
                                                                                         VERIFIED FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.41 Page 7 of 24



                                 1   member of Proper Media, Green cooperated with and conspired with Mikkelson and
                                 2   Miller to intentionally frustrate the working relationship between Snopes and Proper
                                 3   Media.
                                 4         B.     Green and Miller Breach Their Duties to the Other Members of
                                 5                Proper Media at Mikkelson’s Behest
                                 6         22.    The cooperation and conspiracy between and among Mikkelson, Green,
                                 7   and Miller was predicated on a secret agreement between them. Pursuant to this
                                 8   agreement, Green and Miller agreed to support Mikkelson in his efforts to use his
                                 9   50% interest in Snopes to obtain control over the Company, and then to use that
                                10   control to use Snopes’ funds to personally benefit himself, Green, and Miller. To
                                11   effectuate this scheme, Green and Miller agreed to support Mikkelson’s efforts to
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   fractionalize the Share, and to vote their equity interests in Snopes as directed by
      H RUTKAY L AW PC




                                13   Mikkelson before he had even formally tried to fractionalize the Share, in an effort
                                14   to allow Mikkelson to obtain a majority controlling voting bloc which would allow
                                15   the three of them to do with Snopes as they pleased.
                                16         23.    On information and belief, pursuant to this agreement, Mikkelson
                                17   offered Green and Miller lucrative and influential officer roles within Snopes in
                                18   exchange for their support and votes in his favor.
                                19         24.    On information and belief, this scheme between Mikkelson, Green, and
                                20   Miller was intended to push out the only other Snopes shareholders, Richmond,
                                21   Schoentrup, and Dunn; marginalize their influence on Snopes; and to devalue their
                                22   Snopes’ holdings by making them minority interests rather than the 50% interest that
                                23   was originally purchased by the Proper Media Members.
                                24         25.    In performing the acts cited above, Mikkelson was acting ultra vires,
                                25   and outside of the scope of his authority as an employee, officer, and/or agent of
                                26   Snopes.
                                27         26.    In early 2017, the relationship between Snopes and Proper Media
                                28   quickly began to unravel, as Mikkelson had intended. Although unaware of Miller’s
                                                                              -7-
                                                                                          VERIFIED FIRST AMENDED COMPLAINT
                                                                                                  CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.42 Page 8 of 24



                                 1   role, Richmond and the other members of Proper Media began to see that Green was
                                 2   not acting in the best interests of Proper Media.
                                 3         27.    During a February 18, 2017 meeting with Richmond and Schoentrup,
                                 4   Green admitted that he had not been acting in the best interests of Proper Media and
                                 5   subsequently left the Proper Media offices. He returned later in the day under the
                                 6   guise of obtaining his personal items, but unbeknownst to Richmond and others at
                                 7   Proper Media, Green also took with him Snopes-related items including account
                                 8   access information, communications, and confidential source code for the platform
                                 9   created by Proper Media which hosted the Snopes.com website.
                                10         28.    At the time that Green left Proper Media, Richmond and other members
                                11   of Proper Media had no idea that Miller was working with Green and Mikkelson
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   against Proper Media’s interests and those of its members. His role in the plan
      H RUTKAY L AW PC




                                13   became clear only after he submitted his notice resigning from Proper Media on April
                                14   6, 2017 and became a Snopes employee immediately thereafter.
                                15         29.    Based on these events, claims were brought in California Superior Court
                                16   against Mikkelson, Green, and Miller in their individual capacities (“State Court
                                17   Action”). In response, Mikkelson, Green, and Miller brought numerous cross-claims
                                18   against Richmond and others, all in their individual capacities, and unrelated to their
                                19   roles as employees, officers, and/or agents of Snopes.
                                20         C.     Mikkelson, Green, and Miller Make False and Misleading
                                21                Statements to Snopes’ Board of Directors to Request Legal Fee
                                22                Advances in the State Court Action
                                23         30.    With Mikkelson as CEO, Chair of the Board, and the largest single
                                24   shareholder, and with a voting agreement providing majority control, the wheels were
                                25   in motion. He used this newfound control to pay for what should have been personal
                                26   expenses – legal fees relating to claims brought against himself, Green, and Miller,
                                27   in their individual capacities, as well as fees related to cross-claims he, Green, and
                                28   Miller brought in their individual capacities against Richmond and others.
                                                                              -8-
                                                                                         VERIFIED FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.43 Page 9 of 24



                                 1         31.    In the summer and fall of 2017, Mikkelson, Green, and Miller requested
                                 2   Snopes to indemnify and advance legal fees pursuant to California Corporations
                                 3   Code § 317(b) and (f) and California Labor Code § 2802.2
                                 4         32.    On information and belief, Snopes’ corporate Counsel, in responding to
                                 5   these requests, described the request for indemnification as “premature.”
                                 6         33.    One (1) reason that such determination was premature is that the claims
                                 7   subject to the indemnification requests and advances were brought against
                                 8   Mikkelson, Green, and Miller solely in their individual capacities and not with
                                 9   respect to their roles as Snopes’ employees, officers, and/or agents.
                                10         34.    In the fall of 2017, Mikkelson, Green, and Miller each executed an
                                11   undertaking “[i]n connection with the approval” by Snopes’ Board of their requests
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   for legal fee advancements (each individually, an “Undertaking”; collectively, the
      H RUTKAY L AW PC




                                13   “Undertakings”). The Undertakings state falsely and misleadingly that the claims for
                                14   which they sought advances were brought as and against “agents” of Snopes. On
                                15   information and belief, Mikkelson, Green, and Miller each knew and understood that
                                16   the statements in their respective Undertakings were materially false and misleading.
                                17   Each intended that Snopes’ Board rely on these statements in considering and
                                18   approving advances of personal legal fees.
                                19         35.    The Undertakings also limited the scope to advances of “attorneys’ fees
                                20   and costs incurred in defending against” the claims brought against Mikkelson,
                                21   Green, and Miller. This intent rendered the statements in the Undertakings false and
                                22   misleading because they omitted disclosing that Mikkelson, Green, and Miller also
                                23   used and intended to use the advanced funds to file affirmative claims in their
                                24   individual capacities. On information and belief, Mikkelson, Green, and Miler each
                                25
                                     2
                                26     Corp. Code § 317 allows for indemnification for claims brought “by reason of the
                                     fact” that a person was acting as an “agent” for the Corporation, but only “if that
                                27   person acted in good faith and in a manner the person reasonably believed to be in
                                     the best interests of the corporation”.
                                28
                                                                              -9-
                                                                                        VERIFIED FIRST AMENDED COMPLAINT
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.44 Page 10 of 24



                                 1   knew and understood this statement was false and misleading because it omitted this
                                 2   material information.
                                 3         36.    Although the Undertakings purported to protect Snopes should it
                                 4   ultimately be determined that Mikkelson, Green, and Miller are not entitled to
                                 5   indemnification, this purported security was illusory in that these individuals are
                                 6   without sufficient assets available and had no reasonable expectation of obtaining
                                 7   such assets to repay the aggregate amount of the attorneys’ fees and costs incurred.
                                 8         37.    Mikkelson and Westbrook, as the only two (2) members of Snopes’
                                 9   Board and in reliance on the statements in the Undertakings, executed three (3)
                                10   unanimous written consents (the “Consents”) approving the advances to Mikkelson,
                                11   Green, and Miller “subject to and in accordance with Section 317(f) of the
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   [Corporations Code] and receipt of [the] Undertaking . . . .”3 Plaintiff Richmond was
      H RUTKAY L AW PC




                                13   not a member of the Board at the time the Consents were executed and did not
                                14   approve of the Advances.
                                15         38.    On information and belief, at all times relevant to Snopes’ and the
                                16   Board’s consideration of the indemnification and advancement of legal fees requests,
                                17   Mikkelson knew and understood that: (1) the claims for which the Advances were
                                18   provided were brought solely in and against individual capacities (and not by virtue
                                19   of any role as an employee, officer, and/or agent of Snopes); and that (2) neither
                                20   himself, nor Green, nor Miller, would likely be able to repay Snopes pursuant to the
                                21   Undertakings if it should ultimately be determined that they did not qualify for
                                22   indemnification.
                                23         39.    On information and belief, invoices reflecting legal fees and costs for
                                24   which Mikkelson, Green, and Miller sought advancement, reimbursement and/or
                                25   indemnification pursuant to the Consents were to be submitted to Westbrook in his
                                26   role as Snopes’ CFO. Reasonable review of these invoices would have disclosed to
                                27   3
                                       The advancements actually received by Mikkelson, Green, and Miller pursuant to
                                28   the Consents are defined as the “Advances”.
                                                                             - 10 -
                                                                                        VERIFIED FIRST AMENDED COMPLAINT
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.45 Page 11 of 24



                                 1   Westbrook the false and misleading nature of the statements made in the
                                 2   Undertakings.
                                 3         40.    As discussed above, in considering the requests for advances by
                                 4   Mikkelson, Green, and Miller, Snopes’ corporate Counsel determined it would be
                                 5   premature to indemnify them. For this reason, and also because the Advances to
                                 6   Mikkelson, Green, and Miller were subject to repayment, the Advances effectively
                                 7   act as personal loans which are subject to forgiveness, if it should later be determined
                                 8   that indemnification is merited. Pursuant to applicable accounting rules and IRS
                                 9   regulations, only upon the determination that the claims were brought “by reason of
                                10   the fact” that the “agent” was acting on the company’s behalf, and that the “agent”
                                11   was acting in good faith, can the “agent” be indemnified and the Advances properly
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   be characterized as a company business expense.
      H RUTKAY L AW PC




                                13         41.    Because of this, the funds advanced are not properly characterized for
                                14   accounting and tax reporting purposes as deductible business expenses.
                                15         D.     Defendants Mikkelson and Westbrook Breach Their Fiduciary
                                16                Duties by Causing Snopes to Take Impermissible Income Tax
                                17                Deductions
                                18         42.    On information and belief, Snopes’ income tax returns for 2017 (“2017
                                19   Returns”) represented that Mikkelson and Westbrook both devoted 100% of their
                                20   respective time to Snopes’ business operations. The 2017 Returns also included as a
                                21   deductible business expense the total amount of the Advances provided to
                                22   Mikkelson, Green, and Miller, even though there had been no determination that any
                                23   of the three (3) was entitled to indemnification, and in fact, after Snopes’ corporate
                                24   Counsel had deemed any such determination “premature.”
                                25         43.    For tax year 2017, this specific deduction made the difference between
                                26   reporting a profit – and thus owing taxes – and claiming a loss. Without this
                                27   deduction, Snopes would have reported significant ordinary business income, and
                                28   that income would have passed through to its shareholders on a pro rata basis, who
                                                                              - 11 -
                                                                                         VERIFIED FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.46 Page 12 of 24



                                 1   would then be obligated to pay taxes on that income, pursuant to Snopes’ status as a
                                 2   designated S-Corp. This sole deduction was critical to the Company’s ability to report
                                 3   a loss for 2017, and for the financial consequences to its shareholders. The improper
                                 4   deduction not only caused an improper calculation of the taxes to be paid by each
                                 5   individual shareholder, it also resulted in an overall underpayment of income taxes
                                 6   with respect to Snopes’ 2017 income and the related penalties.
                                 7         44.    On information and belief, at the time Snopes’ 2017 Returns were filed,
                                 8   Mikkelson knew, or intentionally and/or recklessly ignored that the Company’s
                                 9   income tax deduction for the Advances did not accurately reflect Snopes’ business
                                10   expenses. Yet Mikkelson still directed the Company to claim these deductions
                                11   because he would have been subject to a substantial tax liability otherwise.
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   Mikkelson’s intentional or reckless conduct as an officer and/or director of Snopes
      H RUTKAY L AW PC




                                13   that caused the Company to file these inaccurate 2017 Returns breached his duty of
                                14   care to Snopes and its shareholders. This conduct also breached his duty of loyalty to
                                15   Snopes’ shareholders to the extent such conduct was performed to reduce his own
                                16   personal income tax liability.
                                17         45.    On information and belief, at the time Snopes’ 2017 Returns were filed,
                                18   Westbrook knew, or intentionally and/or recklessly ignored that the Company’s
                                19   income tax deduction for the Advances did not accurately reflect Snopes’ business
                                20   expenses. Yet, in his role as CFO and/or Director, Westbrook directed the Company
                                21   to claim these deductions for the personal benefit of Snopes’ largest single
                                22   shareholder, Mikkelson. Westbrook’s failure to adequately review and file accurate
                                23   income tax returns as the Company’s CFO breached his fiduciary duty of care to
                                24   Snopes and to Mr. Richmond.
                                25         46.    On information and belief, Snopes’ income tax returns for 2018 (“2018
                                26   Returns”) represented that Defendants Mikkelson and Westbrook both devoted 100%
                                27   of their respective time to Snopes’ business operations. The 2018 Returns also
                                28   included as a deductible business expense the total amount of the Advances provided
                                                                             - 12 -
                                                                                        VERIFIED FIRST AMENDED COMPLAINT
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.47 Page 13 of 24



                                 1   to Mikkelson, Green, and Miller, even though there had been no determination that
                                 2   any of the three (3) was entitled to indemnification, and in fact, after Snopes’
                                 3   corporate Counsel had deemed any such determination “premature.”
                                 4         47.    For tax year 2018, this specific deduction made the difference between
                                 5   reporting a profit – and thus owing taxes – and claiming a loss. Without this
                                 6   deduction, Snopes would have reported significant ordinary business income, and
                                 7   that income would have passed through to its shareholders on a pro rata basis, who
                                 8   would then be obligated to pay taxes on that income, pursuant to Snopes’ status as a
                                 9   designated S-Corp. This sole deduction was critical to the Company’s ability to report
                                10   a loss for 2018 and for the financial consequences for its shareholders. The improper
                                11   deduction not only caused an improper calculation of the taxes to be paid by each
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   individual shareholder, it also resulted in an overall underpayment of income taxes
      H RUTKAY L AW PC




                                13   with respect to Snopes’ 2018 income and the related penalties.
                                14         48.    On information and belief, at the time Snopes’ 2018 Returns were filed,
                                15   Mikkelson knew, or intentionally and/or recklessly ignored that the Company’s
                                16   income tax deduction for the Advances did not accurately reflect Snopes’ business
                                17   expenses. Yet Mikkelson still directed the Company to claim these deductions
                                18   because he would have been subject to a substantial tax liability otherwise.
                                19   Mikkelson’s intentional or reckless conduct as an officer and/or director of Snopes
                                20   that caused the Company to file these inaccurate 2018 Returns breached his duty of
                                21   care to Snopes and its shareholders. This conduct also breached his duty of loyalty to
                                22   Snopes’ shareholders, to the extent such conduct was performed to reduce his own
                                23   personal income tax liability.
                                24         49.    On information and belief, at the time Snopes’ 2018 Returns were filed,
                                25   Westbrook knew, or intentionally and/or recklessly ignored that the Company’s
                                26   income tax deduction for the Advances did not accurately reflect Snopes’ business
                                27   expenses. Yet, in his role as CFO and/or Director, Westbrook directed the Company
                                28   to claim these deductions for the personal benefit of Snopes’ largest single
                                                                             - 13 -
                                                                                        VERIFIED FIRST AMENDED COMPLAINT
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.48 Page 14 of 24



                                 1   shareholder, Mikkelson. Westbrook’s failure to adequately review and file accurate
                                 2   income tax returns as the Company’s CFO breached his fiduciary duty of care to
                                 3   Snopes and to Mr. Richmond.
                                 4         E.     Richmond Identifies the Fraud and Breach of Duties
                                 5         50.    More than 15 years after its formation, and nearly two (2) years after the
                                 6   Proper Media Members purchased the Share, Mikkelson set Snopes’ first Board
                                 7   election. In lieu of having a shareholder meeting, the Proper Media Members and
                                 8   Mikkelson stipulated that Richmond would fill the third Board seat, which had
                                 9   previously been unfilled. Richmond continues to serve as a Snopes’ Director
                                10   alongside Mikkelson and Westbrook.
                                11         51.    The first meeting of Snopes’ Board following Richmond’s election was
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   held on June 14, 2018. At no time prior to that meeting was Richmond provided with
      H RUTKAY L AW PC




                                13   materials necessary to make any meaningfully informed decision concerning issues
                                14   facing the Company. On March 13, 2020, Mikkelson provided Richmond with a
                                15   preliminary draft of Snopes’ financial statements for 2019 (“2019 Financials”) in
                                16   preparation for a Board meeting to be held on March 26, 2020. Throughout his time
                                17   as a Director, Richmond has been repeatedly denied access to information concerning
                                18   key issues facing the Company, including, but not limited to the Advances, despite
                                19   the fact that Mikkelson has engaged in numerous acts to approve self-interested
                                20   Company decisions and transactions that provided himself with significant personal
                                21   benefit with little or no identifiable benefit to Snopes.
                                22         52.    On review of the 2019 Financials, before he had ever seen any Snopes
                                23   tax returns, Richmond noticed a line item that appeared to reflect the Advances
                                24   itemized on the balance sheet.
                                25         53.    During the Snopes’ telephonic Board meeting on March 26, 2020,
                                26   Richmond questioned this line item in the 2019 Financials, and asked whether these
                                27   figures included money paid to Mikkelson, Green, and Miller pursuant to the
                                28   Advances. The following day, Mikkelson confirmed that the Company “had
                                                                               - 14 -
                                                                                          VERIFIED FIRST AMENDED COMPLAINT
                                                                                                  CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.49 Page 15 of 24



                                 1   previously been recording [the Advances] as part of the company’s litigation
                                 2   expenses, but for 2020 [the Company] began classifying them differently since those
                                 3   funds are legally considered advances until the conclusion of the litigation.”
                                 4         54.      On review of Snopes income tax returns (obtained after the 2020 Board
                                 5   meeting), Richmond learned of the Company’s deduction of Advances that were
                                 6   improperly characterized as current Snopes’ business expenses that would be tax-
                                 7   deductible.
                                 8         55.      On May 28, 2020, Richmond identified these issues in correspondence
                                 9   to Counsel for Snopes.
                                10         56.      Counsel for Snopes responded on June 11, 2020, but provided no
                                11   proposed action or resolution of Richmond’s concerns, and claimed that amendments
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   to previous years’ income tax returns were unnecessary.
      H RUTKAY L AW PC




                                13         57.      Although Richmond has not previously identified the specific causes of
                                14   action alleged herein to Mikkelson or Westbrook in an effort to demand Snopes’
                                15   prosecution of such claims, demand to Snopes’ Board of Directors is futile under
                                16   these circumstances. This is because one (1) Director is bringing claims of fraud and
                                17   breach of fiduciary duty against the other two (2) Directors of Snopes. As such, no
                                18   Director could be expected to make an unbiased assessment of the claims alleged
                                19   herein, and accordingly, demand on Snopes’ board was futile.
                                20                               FIRST CAUSE OF ACTION
                                21                                           FRAUD
                                22                                 AGAINST MIKKELSON
                                23                     (DERIVATIVELY ON BEHALF OF SNOPES)
                                24         58.      Plaintiff hereby incorporates by reference the allegations in Paragraphs
                                25   1-57 hereof.
                                26         59.      Mikkelson’s statement in the Undertakings, that the Advances would
                                27   be used for legal fees relating to claims as an “agent” of Snopes, was materially false
                                28   and misleading because the claims brought against him were filed solely in and
                                                                               - 15 -
                                                                                          VERIFIED FIRST AMENDED COMPLAINT
                                                                                                  CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.50 Page 16 of 24



                                 1   against his individual capacity. At the time he made this statement, Mikkelson knew
                                 2   or recklessly disregarded that the statement was materially false and misleading
                                 3   and/or omitted material information necessary to avoid a misleading understanding.
                                 4         60.    Mikkelson’s statement in the Undertakings, limiting its scope to
                                 5   advances of “attorneys’ fees and costs incurred in defending against” claims, was
                                 6   false and misleading because it omitted disclosing that he intended to use the
                                 7   Advances to prosecute affirmative cross-claims in his individual capacity. At the time
                                 8   he made this statement, Mikkelson knew or recklessly disregarded that this statement
                                 9   was materially false and misleading and/or omitted material information necessary
                                10   to avoid a misleading understanding.
                                11         61.    Mikkelson intended that Snopes and its Directors rely on the materially
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   false and misleading statements in the Undertakings.
      H RUTKAY L AW PC




                                13         62.    Snopes and its Directors relied on the materially false and misleading
                                14   statements in the Undertakings in approving Mikkelson’s request for the Advances.
                                15         63.    As a result of Snopes’ reasonable reliance on Mikkelson’s materially
                                16   false and misleading statements, Snopes has been harmed. Snopes’ funds have been
                                17   used to further the personal litigation interests of Mikkelson with no identifiable
                                18   benefit to Snopes or its shareholders. Because Mikkelson is unable to, and would be
                                19   unable to, satisfy his repayment obligations pursuant to the Undertakings, Snopes has
                                20   no security interest protecting against loss should indemnification ultimately be
                                21   denied. Snopes’ approval of the Advances based on the false and misleading
                                22   statements in the Undertakings also made unavailable funds that would have
                                23   otherwise been available for operational purposes, distribution to shareholders,
                                24   and/or re-investment into Snopes’ future growth.
                                25   ///
                                26   ///
                                27   ///
                                28   ///
                                                                             - 16 -
                                                                                        VERIFIED FIRST AMENDED COMPLAINT
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.51 Page 17 of 24



                                 1                             SECOND CAUSE OF ACTION
                                 2                        NEGLIGENT MISREPRESENTATION
                                 3                                AGAINST MIKKELSON
                                 4                    (DERIVATIVELY ON BEHALF OF SNOPES)
                                 5         64.     Plaintiff hereby incorporates by reference the allegations in Paragraphs
                                 6   1-63 above.
                                 7         65.     Mikkelson’s statement in the Undertakings that the Advances would be
                                 8   used for legal fees relating to claims as an “agent” of Snopes was materially false and
                                 9   misleading, because the claims brought against him were filed solely in his capacity
                                10   as an individual and not as an employee, officer, and/or agent of Snopes. At the time
                                11   he made this statement, Mikkelson was negligent in making such statement without
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   knowing its false and misleading nature.
      H RUTKAY L AW PC




                                13         66.     Mikkelson’s statement in the Undertakings limiting its scope to
                                14   advances of “attorneys’ fees and costs incurred in defending against” claims was
                                15   false and misleading because it omitted disclosing that he intended to use the
                                16   Advances to prosecute affirmative cross-claims in his individual capacity. At the time
                                17   he made the statements in the Undertakings, Mikkelson was negligent in failing to
                                18   adequately investigate whether the statements were true or false. Mikkelson’s
                                19   negligence in making such statements without adequate investigation into their truth
                                20   was a proximate cause of the injury to Snopes described herein.
                                21         67.     Mikkelson intended that Snopes and its Directors rely on the materially
                                22   false and misleading statements in the Undertakings.
                                23         68.     Snopes and its Directors relied on the materially false and misleading
                                24   statements in the Undertakings in approving Mikkelson’s request for the Advances.
                                25         69.     As a result of Snopes’ reasonable reliance on Mikkelson’s materially
                                26   false and misleading statements in the Undertakings, Snopes has been harmed.
                                27   Snopes funds have been used to further the personal litigation interests of Mikkelson
                                28   with no identifiable benefit to Snopes or its shareholders. Because Mikkelson is
                                                                              - 17 -
                                                                                         VERIFIED FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.52 Page 18 of 24



                                 1   unable to, and would be unable to, satisfy his repayment obligations pursuant to the
                                 2   Undertakings, Snopes’ has no security interest protecting against loss should
                                 3   indemnification ultimately be denied. Snopes’ approval of the Advances based on
                                 4   the false and misleading statements in the Undertakings also made unavailable funds
                                 5   that would have otherwise been available for operational purposes, distribution to
                                 6   shareholders, and/or re-investment into Snopes’ future growth.
                                 7                              THIRD CAUSE OF ACTION
                                 8                                UNJUST ENRICHMENT
                                 9                                AGAINST MIKKELSON
                                10                    (DERIVATIVELY ON BEHALF OF SNOPES)
                                11         70.     Plaintiff hereby incorporates by reference the allegations in Paragraphs
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   1-69 above.
      H RUTKAY L AW PC




                                13         71.     Mikkelson was personally enriched from Snopes’ payment of the
                                14   Advances for his personal benefit based on claims brought against and by him in his
                                15   personal capacity. These Advances provided no meaningful benefit to Snopes.
                                16         72.     Mikkelson’s enrichment by Snopes’ payment of his personal legal fees
                                17   caused damage to Nominal Defendant Snopes by making such funds unavailable to
                                18   Snopes for its operations and other financial needs.
                                19         73.     The payments made to Mikkelson by Snopes for his personal legal fees
                                20   were not justified.
                                21         74.     No adequate remedy is available at law to compensate Snopes for the
                                22   damages caused by Mikkelson’s unjust enrichment.
                                23                             FOURTH CAUSE OF ACTION
                                24                           AIDING AND ABETTING FRAUD
                                25                    AGAINST MIKKELSON AND WESTBROOK
                                26                    (DERIVATIVELY ON BEHALF OF SNOPES)
                                27         75.     Plaintiff hereby incorporates by reference the allegations in Paragraphs
                                28   1-74 above.
                                                                              - 18 -
                                                                                         VERIFIED FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.53 Page 19 of 24



                                 1         76.    The statements in the Undertakings that the claims against Green and
                                 2   Miller were brought as “agents” of Snopes were materially false and misleading,
                                 3   because the claims were brought solely in and against their individual capacities. At
                                 4   the time they made these statements, Green and Miller each knew or recklessly
                                 5   disregarded that the statements were materially false and misleading, and/or omitted
                                 6   material information necessary to avoid a misleading understanding.
                                 7         77.    The statements by Green and Miller, limiting the scope of the
                                 8   Undertakings to Advances of “attorneys’ fees and costs incurred in defending
                                 9   against” claims were false and misleading because they omitted disclosing that they
                                10   intended to use the Advances to prosecute affirmative cross-claims in their individual
                                11   capacities. At the time they made these statements, Green and Miller each knew or
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   recklessly disregarded that the statements were materially false and misleading,
      H RUTKAY L AW PC




                                13   and/or omitted material information necessary to avoid a misleading understanding.
                                14         78.    Green and Miller intended that Snopes and its Directors rely on the
                                15   materially false and misleading statements in the Undertakings.
                                16         79.    Snopes and its Directors relied on the materially false and misleading
                                17   statements in the Undertakings in approving their requests for the Advances.
                                18         80.    As a result of Snopes’ reasonable reliance on Green and Miller’s
                                19   materially false and misleading statements in the Undertakings, Snopes has been
                                20   harmed. Snopes funds have been used to further the personal litigation interests of
                                21   Green and Miller with no identifiable benefit to Snopes or its shareholders. Because
                                22   Green and Miller are unable to and would be unable to satisfy their repayment
                                23   obligations pursuant to the Undertakings, Snopes has no security interest protecting
                                24   against loss should indemnification ultimately be denied. Snopes’ approval of the
                                25   Advances based on the false and misleading statements in the Undertakings also
                                26   made unavailable funds that would have otherwise been available for operational
                                27   purposes, distribution to shareholders, and/or re-investment into Snopes’ future
                                28   growth.
                                                                             - 19 -
                                                                                        VERIFIED FIRST AMENDED COMPLAINT
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.54 Page 20 of 24



                                 1         81.    On information and belief, at all times relevant to Snopes’ and the
                                 2   Board’s consideration of Green’s and Miller’s requests for indemnification and
                                 3   advancement of legal fees, Mikkelson knew and understood that: (1) the claims
                                 4   brought against Green and Miller were brought against them in their individual
                                 5   capacities; (2) that Green and Miller used and intended to use the Advances to
                                 6   prosecute cross-claims in their individual capacities; and that (3) Green and Miller
                                 7   would likely be unable to repay Snopes pursuant to the Undertakings if
                                 8   indemnification was ultimately denied. On information and belief, at the time he
                                 9   executed the Consents, Mikkelson understood that the Undertakings would provide
                                10   no security against loss of the significant funds Snopes advanced, funds which
                                11   otherwise would and should have gone to Snopes’ operations and/or been available
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   to Snopes’ shareholders, including, but not limited to Richmond, as distributions.
      H RUTKAY L AW PC




                                13         82.    By executing the Consents while knowing that the Green and Miller
                                14   Undertakings were materially false and misleading, Mikkelson provided substantial
                                15   assistance and/or encouragement to Green and Miller in defrauding Snopes.
                                16         83.    On information and belief, the legal fee invoices submitted by Green,
                                17   Miller, and Mikkelson to Westbrook in his capacity as CFO, for purposes of Snopes’
                                18   payment of the Advances, clearly indicate that the Advances paid pursuant to the
                                19   Undertakings were personal in nature and provided no meaningful benefit to Snopes.
                                20         84.    As such, Westbrook knew or was reckless in not knowing that the
                                21   Advances exceeded the scope of the Undertakings and approvals granted by Snopes’
                                22   Board. Despite this knowledge, Westbrook nonetheless arranged for and approved
                                23   payment of the Advances requested by Green, Miller, and Mikkelson to Snopes’
                                24   detriment.
                                25         85.    By approving of payment for the Advances requested by Green, Miller,
                                26   and Mikkelson, despite his knowledge that the Advances exceeded the scope of the
                                27   Undertakings and Snopes’ Board’s approvals, Westbrook provided substantial
                                28
                                                                             - 20 -
                                                                                        VERIFIED FIRST AMENDED COMPLAINT
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.55 Page 21 of 24



                                 1   assistance and/or encouragement to Green, Miller, and Mikkelson in defrauding
                                 2   Snopes.
                                 3         86.     The assistance and/or encouragement provided by Mikkelson and
                                 4   Westbrook in furtherance of the fraud perpetrated on Snopes by Green and Miller
                                 5   was a substantial factor in causing harm to Snopes.
                                 6                              FIFTH CAUSE OF ACTION
                                 7                           BREACH OF FIDUCIARY DUTY
                                 8                    AGAINST MIKKELSON AND WESTBROOK
                                 9                                    (DIRECT CLAIM)
                                10         87.     Plaintiff hereby incorporates by reference the allegations in Paragraphs
                                11   1-86 above.
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12         88.     As President, CEO, Chair of the Board of Directors, and the largest
      H RUTKAY L AW PC




                                13   individual shareholder in Snopes, Mikkelson owes the Company and its shareholders
                                14   fiduciary duties to place the interests of the Company and its shareholders above his
                                15   individual interest in performing his various Snopes-related roles.
                                16         89.     In his role as President and CEO of Snopes, Mikkelson caused Snopes
                                17   to file the 2017 and 2018 Returns, which significantly underrepresented the
                                18   Company’s ordinary business income for those years by improperly deducting from
                                19   Snopes’ business income Advances which funded personal legal fees and which
                                20   served no business purpose to Snopes. Because of his fiduciary obligations to the
                                21   Company, and because of the sheer significance of the Company’s deduction of the
                                22   Advances to its business income for 2017 and 2018, Mikkelson knew or should have
                                23   known at the time of the filing of the 2017 and 2018 Returns that they represented
                                24   false statements to various governmental agencies, and that making such false
                                25   statements to government regulators subjected Richmond to potential criminal,
                                26   regulatory, and/or civil liability, among other damages. By causing Snopes to file
                                27   income tax returns that he knew or should have known were false, Mikkelson
                                28   breached his fiduciary duties to Richmond.
                                                                              - 21 -
                                                                                         VERIFIED FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.56 Page 22 of 24



                                 1         90.   In his role as CFO of Snopes, Westbrook caused Snopes to file the 2017
                                 2   and 2018 Returns, which significantly underrepresented the Company’s ordinary
                                 3   business income for those years by improperly deducting from Snopes’ business
                                 4   income Advances which funded personal legal fees, and which served no business
                                 5   purpose to Snopes. Because of his fiduciary obligations to the Company, his unique
                                 6   obligation as CFO to ensure accurate reporting of the Company’s finances, and
                                 7   because of the sheer significance of the Company’s deduction of the Advances to its
                                 8   reported ordinary business income for 2017 and 2018, Westbrook knew or should
                                 9   have known at the time of the filing of the 2017 and 2018 Returns that they
                                10   represented false statements to various governmental agencies, and that making such
                                11   false statements subjected Richmond to potential criminal, regulatory, and/or civil
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   liability, among other individual damages. By causing Snopes to file income tax
      H RUTKAY L AW PC




                                13   returns that he knew or should have known were false, Westbrook breached his
                                14   fiduciary duties to Richmond.
                                15                              JURY TRIAL DEMANDED
                                16         Plaintiff hereby demands a jury trial.
                                17                                PRAYER FOR RELIEF
                                18         Plaintiff prays for the following relief herein:
                                19         1.    For compensatory damages according to proof;
                                20         2.    For punitive damages;
                                21         3.    For interest according to California law;
                                22         4.    For attorneys’ fees and costs of suit; and
                                23   ///
                                24   ///
                                25   ///
                                26   ///
                                27   ///
                                28   ///
                                                                              - 22 -
                                                                                         VERIFIED FIRST AMENDED COMPLAINT
                                                                                                 CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.57 Page 23 of 24



                                 1        5.    For such other relief as the Court deems just and proper.
                                 2   Dated:      December 2, 2020        HRUTKAY LAW PC
                                 3
                                 4                                       By:     s/ Matthew Hrutkay
                                                                                Matthew Hrutkay
                                 5
                                                                         600 W. Broadway, Suite 700
                                 6                                       San Diego, CA 92101
                                                                         matt.hrutkay@hrutkaylaw.com
                                 7
                                                                         and
                                 8
                                                                         TENCER SHERMAN LLP
                                 9
                                                                         Philip C. Tencer, Esq., Bar No. 173818
                                10                                       12520 High Bluff Drive, Suite 230
                                                                         San Diego, CA 92130
                                11                                       phil@tencersherman.com
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12
      H RUTKAY L AW PC




                                                                         Attorneys for Plaintiff CHRISTOPHER
                                13                                       RICHMOND
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22

                                23
                                24
                                25
                                26
                                27

                                28
                                                                           - 23 -
                                                                                      VERIFIED FIRST AMENDED COMPLAINT
                                                                                              CASE NO. 3:20-CV-01925-W-KSC
                                Case 3:20-cv-01925-W-KSC Document 9 Filed 12/02/20 PageID.58 Page 24 of 24



                                 1                                     VERIFICATION
                                 2

                                 3         I, Christopher Richmond, declare as follows:
                                 4
                                           I am the Plaintiff in this action. I have read the foregoing VERIFIED FIRST
                                 5
                                     AMENDED COMPLAINT and know the contents thereof. The information stated
                                 6

                                 7   therein is either true of my own knowledge or is based on information and belief, and
                                 8
                                     as to those matters, I believe them to be true.
                                 9
                                           I declare under penalty of perjury under the laws of the State of California that
                                10

                                11                                                    1
                                     the foregoing is true and correct. Executed this _______________ day of
600 W. B ROADWAY , S UITE 700
   S AN D IEGO , CA 92101




                                12   December                8:11pm                    in San Juan, PR
      H RUTKAY L AW PC




                                     ______________ 2020, at ________________________, __________________.
                                13

                                14

                                15                                    _________________________________
                                                                            CHRISTOPHER RICHMOND
                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26
                                27

                                28
                                                                              - 24 -
                                                                                        VERIFIED FIRST AMENDED COMPLAINT
                                                                                                CASE NO. 3:20-CV-01925-W-KSC
